Case 1:21-cv-20684-UU Document 1-3 Entered on FLSD Docket 02/18/2021 Page 1 of 1

2020 FLORIDA LIMITED LIABILITY COMPANY ANNUAL REPORT FILED
DOCUMENT# Li2000150044 May 22, 2020
Secretary of State

Entity Name: MADBITS, LLC

¥ 4315431239CC
Current Principal Place of Business:
1355 MARKET STREET
SUITE 900

SAN FRANCISCO, CA 94103

Current Mailing Address:

1355 MARKET STREET
SUITE 900
SAN FRANCISCO, CA 94103 US

FEI Number: XX-XXXXXXX Certificate of Status Desired: No
Name and Address of Current Registered Agent:

C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324 US

The.above named entity submits this statement for the purpose of changing its ragistered office or registared agent, or both, in the State of Florida.

SIGNATURE: NASEEM A. CONDE, SPECIAL ASST. SECRETARY 05/22/2020
Electronic Signature of Registered Agent Date

 

Authorized Person(s) Detail :

Title SECRETARY Title MEMBER

Name GADDE, VIJAYA Name TWITTER, INC.

Address 1355 MARKET STREET Address 1355 MARKET STREET
SUITE 900 SUITE 900

City-State-zip: SAN FRANCISCO CA 94103 City-State-Zip; SAN FRANCISCO CA 94103

| hereby certify thai (he information indicated on ihis repert or supplemental report is true and accurate and that my electronic signature shall have the sante legal affect as if made under
oath, that i am a managing mamber or manager of [he iimiled liability company or the receiver or trusiee empowered fo execute this report a3 required by Chapter 605, Florida Statutes; and
ihat my name appears above, of on an attachment with all other ike empowered,

SIGNATURE: VIJAYA GADDE SECRETARY 05/22/2020
Electronic Signature of Signing Authorized Person(s) Betail Date

 
